Title: To Benjamin Franklin from Gourlade & Moylan, 8 May 1780
From: Gourlade & Moylan
To: Franklin, Benjamin



Honord Sir
L’Orient 8th. May 1780
We have received a letter from Doctor Laurence Brooke late Surgeon of the Ship Bon Homme Richard, dated at Lisbon the 6th. ulto. extract of wch. we have the honor of transmiting you agreeable to his request.
We are with the utmost respect Honord sir Your most obt. & most humble Servts
Gourlade & Moylan


  
Extract from Doctor Laurence Brooke’s Letter
“I saild from Curuna the 10 march with Cap. Cunningham and several other American passengers in a Tartan for Virga. and on the 24th. of that month had the misfortune of being taken by the General Edwards privateer between Madeira and the Western Islands. Two days after we had been taken we were all except poor Cunningham put on board a portuguize Snow bound to Lisbon. He was detaind by means of a Scoundrel who had sail’d with him three months in his Cutter and made him known to the Crew of the privateer notwithstanding he had changed his name.
The reason they gave for not liberating him was founded on a false report that the Court of London had offerd a great reward for him either Dead or alive, I left him in very great distress and in a very bad state of health and unless something is don immediately for his releif he must infalibly fall a sacrafice to his misfortunes. I therefore request you will make his situation known to the Honorable Doctor B Franklin, that he may take such steps as will prevent the loss of so valuable subject to the united states of America.”

 
Addressed: The Honorable / Doctor Benj. Franklin / Plenipotentiary Minister / from the United States of / America / at / Passy./.
Notation: Gourlade & Moylan L’Orient May. 8. 80
